                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


UNITED STATES OF AMERICA,                       :
                                                :
        Plaintiff,                              :
                                                :
                 v.                             :            Criminal Action No. 19-30-RGA
                                                :
BRIAN FLAGG.,                                   :
                                                :
        Defendant.                              :


                                   MEMORANDUM ORDER

        Defendant filed a motion for reconsideration. (D.I. 52). The parties have followed up.

(D.I. 55, 58).

        Before the motion was filed, Defendant took an appeal. (D.I. 50). It is now pending in

the Court of Appeals under case no. 21-1290. Thus, I do not have jurisdiction over the motion

for reconsideration.

        The Federal Rules of Criminal Procedure do give me the opportunity to make an

“indicative ruling.” Fed. R. Crim. P. 37(a).

        The motion for reconsideration is based on the twin assertions that I stated the law

incorrectly and that I misunderstood certain facts relating to aftercare treatment for an RDAP

graduate. (D.I. 52 at 3-5 of 7).

        On the first point, the background is this. I have been following a four-step procedure for

resolving compassionate release motions. (D.I. 49 at 2). The third step, borrowed from a policy




                                            Page 1 of 2
statement of the Sentencing Guidelines, is an “absence of dangerousness.” 1 I have not to date

seen a precedential Third Circuit case addressing the absence of dangerousness component of the

analysis. But, as Defendant points out, other courts of appeals that have analyzed the issue have

overwhelmingly concluded that there is no “absence of dangerousness” step. The policy

statement with the “absence of dangerousness” step is not an “applicable policy statement.” See,

e.g., United States v. Aruda, 993 F.3d 797, 801 (9th Cir. 2021) (per curiam) (citing the Second,

Fourth, Sixth, Seventh, and Tenth Circuits as five other courts of appeals that have

“unanimously” held that section 1B1.13 does not apply to compassionate release motions filed

by defendants (as opposed to the Bureau of Prisons Director)). 2 I think it is likely the Third

Circuit will come to the same conclusion as the other courts of appeals.

       Thus, on this basis, at least, I would grant the motion for reconsideration if the Court of

Appeals remanded for that purpose. I cannot say, however, what I would do upon

reconsideration, only that I would follow a different analysis than the one that I followed in this

case. I cannot say more than that, because it is possible circumstances have changed since I last

addressed the issue in January. In particular, I would want an update on Defendant’s medical

status, including whether he has been vaccinated, and, if he has not, why he has not. I would

consider whether the extraordinary and compelling circumstances that I previously found still

exist. If they do, then I would analyze the issue using the § 3553(a) factors.

       IT IS SO ORDERED this 4th day of May 2021.


                                                     /s/ Richard G. Andrews
                                                    United States District Judge
1
  The relevant language is, “the defendant is not a danger to the safety of any other person or to
the community, as provided in [the bail statute].” U.S.S.G. § 1B1.13
2
 Recently, the Fifth Circuit also came to the same conclusion. See United States v. Cooper,
2021 WL 1661493, at *3 n.4 (5th Cir. Apr. 28, 2021).
                                            Page 2 of 2
